Citation Nr: 1648304	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  15-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee sprain.

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) with gastritis and hiatal hernia (claimed as acid reflux).

3.  Entitlement to an initial compensable rating for residuals, left ankle fracture.

4.  Entitlement to an initial compensable rating for bilateral pes planus (also claimed as foot pain and cramps).

5.  Entitlement to service connection for left knee disability, to include as secondary to service-connected conditions of right knee sprain and residuals of left ankle fracture.

6.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991to March 2013.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran testified at a Board hearing.

In February 2016, the Board dismissed claims pertaining to hypertension, pseudofolliculitis barbae, and the right eye.  At that time, the Board remanded the remaining claims for additional development. 

In August 2016, the Veteran submitted additional evidence relevant to his service connection claim for his left knee disability.  Previously, in June 2016, he waived initial RO consideration of the additional evidence that he would submit.  See 38 C.F.R. § 20.1304(c).

In June 2016, the Veteran appointed a state veterans service organization (VSO) as his new representative.  In October 2016, the Board sent a letter allowing for additional argument from the new VSO.  No response was received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The decision below addresses the claims pertaining to GERD, pes planus, the left knee and, in part, the left ankle claim.  The remaining claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's GERD with gastritis and hiatal hernia has been manifested by vomiting, reflux, dysphagia, and pyrosis, but without substernal or arm or shoulder pain.

2.  From September 8, 2015, the Veteran's left ankle fracture has been manifested by at least painful motion.

3.  Throughout the appeal period, the Veteran's has had moderate bilateral flatfeet, manifested by pain on use.

4.  The Veteran's left knee disability is not proximately due to, or aggravated by, his service-connected right knee sprain or residuals of left ankle fracture.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no higher, for the Veteran's GERD with gastritis and hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

2.  From September 8, 2015, the criteria for a rating of at least 10 percent for the Veteran's residuals of left ankle fracture have been met.  8 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2016).

3.  The criteria for an initial rating of 10 percent, but no higher, for the Veteran's flatfeet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic 5276 (2016).

4.  The criteria for service connection for a left knee disability, as secondary to service-connected right knee sprain or residuals of left ankle fracture, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. General Legal Criteria

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

II. Analysis

GERD

The Veteran contends his gastroesophageal reflux is more severe than currently rated due to his reports of a burning sensation in his chest and vomiting of phlegm.  The Veteran's gastroesophageal reflux is presently rated as noncompensable under Diagnostic Code 7307, gastritis, hypertrophic.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7307, a 10 percent rating is warranted for chronic gastritis with small nodular lesions, and symptoms.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  Finally, a 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 percent rating is warranted for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combination productive of severe impairment of health.

The Veteran received a VA examination for this condition in May 2013.  At his May 2013 VA examination, the Veteran was diagnosed with GERD with hiatal hernia and chronic gastritis.  The Veteran had reported a history of feeling food coming up and rare vomiting, but with no nausea, problem swallowing, or bleeding.  Imaging done revealed a "small regular occurring hiatal hernia with a mild Schatzki's ring."  This was accompanied by a moderate, grade 2-3/4, intermittently occurring gastroesophageal reflux.  Furthermore, there was no extrinsic or intrinsic mass or ulcer seen.  The Veteran took continuous medication for his GERD.  The symptoms noted were pyrosis (heartburn), reflux, and anemia.  The examiner noted the esophageal condition did not impact the Veteran's ability to work.

At the Veteran's September 2015 Board hearing, he highlighted his symptoms of a burning sensation in his chest, a feeling of phlegm in his throat, and then wanting to vomit.  He recounted that he would experience these symptoms, drink water and take medication, but then in two or three hours experience the symptoms again.

The Veteran next received a VA examination for this condition in April 2016, pursuant to the Board's February 2016 remand.  His reported current symptoms at that time were an acid taste in the mouth, yellow thick phlegm that caused him to vomit, and burning in his chest.  The VA examiner noted symptoms of dysphagia, reflux, regurgitation, and vomiting.  The frequency of the episodes of vomiting was noted as four or more times per year with duration of less than one day.  The examiner noted that the esophageal condition did not impact the Veteran's ability to work.  In the remarks section, the examiner noted that the Veteran continued to use tobacco, and that this was a likely source of the "phlegm" described by the Veteran.  The examiner highlighted that gastric fluids "are not phlegm like in consistency or clarity."  The examiner state the Veteran coughed up phlegm with burning in his chest by self-report, triggering vomiting spells.

As noted above, the Veteran is currently rated for his esophageal condition under 38 C.F.R. § 4.114, Diagnostic Code 7307.  If a disability is listed in VA's rating schedule, it is to be evaluated under the diagnostic code corresponding to that particular disability.  See 38 C.F.R. § 4.20.  Here, the Veteran is diagnosed with GERD with hiatal hernia and chronic gastritis.  While the Board notes that chronic gastritis is listed under Diagnostic Code 7307, hiatal hernia is also listed in the schedule for ratings under Diagnostic Code 7346.  The Board finds that upon review of the Veteran's symptoms, the more appropriate Diagnostic Code in this circumstance would be Diagnostic Code 7346.  This is so because the Veteran's VA examinations reveal symptoms of pyrosis, reflux, anemia, and regurgitation.  Diagnostic Code 7346 contemplates dysphagia, pyrosis, and regurgitation, albeit accompanied by substernal arm or shoulder pain and productive of considerable impairment of health at the 30 percent rating level.  In contrast, Diagnostic Code 7307 contemplates nodular lesions, ulcerated areas, and hemorrhages, symptoms of which the record does not reveal in the Veteran's case.

A rating under Diagnostic Code 7346 likewise results in a higher, compensable rating for the Veteran's condition.  A 10 percent rating is warranted under Diagnostic Code 7346 for two or more symptoms for the 30 percent evaluation of less severity.  Here, the Veteran has symptoms of dysphagia, pyrosis, and vomiting.  These were noted by his self-report and in his VA examinations.  The examiners appeared to endorse these symptoms.  The April 2016 VA examiner competently attributes the phlegm the Veteran reported as likely due to the Veteran's use of tobacco.  The Board highlights, however, no substernal or arm or shoulder pain was noted at any time throughout the appeal period.  At no time during the appeal period has the record shown material weight loss hematemesis, or melena.

Therefore, the Board finds that an initial 10 percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7346 is warranted for GERD with gastritis and hiatal hernia.  As the preponderance of the evidence is against an even higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Left Ankle Fracture

The Veteran contends his left ankle is more severe than currently rated due to stiffness and pain in his ankle.  See September 2015 Board hearing.  The Veteran's left ankle fracture is currently rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for limited motion of the ankle.  

Diagnostic Code 5271 provides for a 10 percent rating is based on moderate limited motion of the ankle.  A 20 percent rating based on marked limited motion of the ankle.  Ratings are also available pursuant to Diagnostic Codes 5270, 5272, 5273, and 5274 when there is evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, and astragalectomy, respectively.

While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

The Veteran received a VA examination for his left ankle in May 2013.  In the examination report, the Veteran was diagnosed with a resolved left ankle fracture.  No x-rays were taken.  The Veteran did not report flare-ups.  Range of motion testing was conducted.  Left ankle plantar flexion was to 45 degrees or greater, and there was no objective evidence of painful motion.  Plantar dorsiflexion (extension) was to 20 degrees or greater, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing.  Post-test range of motion of plantar flexion was to 45 degrees or greater.  Post-test dorsiflexion was to 20 degrees or greater.  The Veteran did not have additional limitation in range of motion of the ankle following repetitive use.  The examiner noted that the Veteran did not have any functional loss or functional impairment.  

The examiner noted no localized tenderness or pain on palpation of either ankle.  There was normal muscle strength in the left ankle.  There was no laxity compared with the opposite side.  There also was no ankylosis of the left ankle noted.  The Veteran did not have any history of, or present shin splints, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalu), or talectomy (astragalectomy).  Furthermore, there was not total ankle joint replacement and no arthroscopic or other ankle surgery.  The examiner noted that the ankle did not impact the Veteran's ability to work.  

In the Veteran's September 2015 Board Hearing, the Veteran reported his left ankle feeling stiff in the mornings, pain in his left ankle throughout the day, and that he walked with a limp.  

The Veteran received a second VA examination in April 2016 pursuant to the Board's February 2016 remand.  The current symptoms noted in this examination were chronic left ankle pain with twisting movement.  There were no flare-ups of the ankle reported.  However, the Veteran reported functional loss or functional impairment in the form of not being able to play sports, limited exercise, and an inability to do repetitive stairs.  Range of motion testing was conducted.  The left ankle dorsiflexion was from zero to 20 degrees and plantar flexion was from zero to 40 degrees.  The limitation of range of motion did not, however, contribute to functional loss.  Pain was noted on the examination but did not result in or cause functional loss.

There was no evidence of pain on weight-bearing, but there was objective evidence of localized tenderness or pain on palpation.  The location was the medial ankle region over the calcaneus.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with the left ankle.  There was no additional loss of function or range of motion after three repetitions in the left ankle noted.  With regard to repetitive use over time, pain, weakness, fatigability or incoordination did not significantly limit functional ability in the left ankle.  The examiner noted there was interference with standing due to the left ankle.  There was normal strength in the left ankle and no muscle atrophy.  Furthermore, there was no ankylosis in the left ankle.  

Ankle instability or dislocation was suspected in the left ankle.  There was no laxity compared with the opposite side in the anterior drawer test.  However, there was laxity compared with the opposite side in the talar tilt test.  The examiner noted no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy.  Degenerative or traumatic arthritis was noted in both ankles.  

The Board finds that, since at least September 8, 2015, the Veteran's left ankle disability has been manifested essentially by painful motion.  This warrants a minimal compensable evaluation of 10 percent, under 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  This is so because currently the earliest evidence of pain in the Veteran's ankle was reported at the Veteran's September 8, 2015 Board Hearing.  There was no such pain or stiffness noted in the earlier May 2013 VA examination report.  

Accordingly, an initial 10 percent rating is warranted for the service-connected residuals of left ankle fracture, since September 8, 2015.  The issue remains, however, as to whether an initial rating in excess of zero percent prior to September 8, 2015, and in excess of 10 percent thereafter, is warranted.  As discussed in the remand section below, the Board will consider entitlement to higher initial ratings after additional development on remand. This intermediary grant of benefits will not prejudice the Veteran.

Pes Planus

The Veteran contends that his service-connected pes planus is more severe that currently rated due to daily pain he feels in the morning.  See September 2015 Board Hearing.  The Veteran is currently rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for flatfoot, acquired.

Under Diagnostic Code 5276, acquired flatfoot, a noncompensable rating contemplates mild flatfoot, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating contemplates moderate flatfoot with weight-bearing over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 10 percent rating is assigned whether the disability is bilateral or unilateral.  Severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is assigned a 20 percent rating for unilateral involvement and 30 percent for bilateral involvement.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, is assigned a 30 percent rating for unilateral involvement and 50 percent for bilateral involvement.

The Veteran received his first VA examination for flatfeet in May 2013.  He was diagnosed with bilateral pes planus.  The VA examiner noted a decreased arch in both feet but no pronation.  X-rays were conducted.  Standing views revealed decreased plantar arch on both sides, small plantar calcaneal spurs bilaterally, and bilateral mild to moderate hallux valgus.  The examiner further noted probable mild DJD in both the first MTP joints.  Ossifications were seen in the interosseous area of the right lower leg.

The Veteran had pain on use in both feet.  The pain was not accentuated on use.  There was no pain on manipulation of the feet and no swelling on use.  The Veteran had no characteristic calluses.  The examiner noted that the Veteran's symptoms were not relieved by arch supports.  There was no extreme tenderness of plantar surface of both feet.  The examiner noted decreased longitudinal arch height on weight-bearing in both feet.  There was no objective evidence of marked deformity of the foot.  There was similarly no marked pronation of the foot.  The weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus.  The Veteran did not have "inward" bowing of the Achilles' tendon.  The Veteran also did not have marked inward displacement and severe spasm of the Achilles tendon.  The Veteran used no assistive devices other than corrective shoes or orthotic inserts.  Imaging studies of the foot were done and degenerative or traumatic arthritis was documented in both feet.  The Veteran's flatfeet did not impact his ability to work.  

The Veteran noted daily pain in his feet at his September 2015 Board Hearing.

The Veteran received another VA examination in April 2016 pursuant to the Board's February 2016 remand.  The Veteran was diagnosed as having bilateral flatfeet, bilateral hallux valgus, bilateral plantar fasciitis, and degenerative arthritis in both feet.  The examiner noted that the Veteran was using off-the-shelf inserts and his current symptoms were sole pain from forefoot to the heel area that was worse in the arch.  The Veteran reported stabbing pain in the middle of his foot and underneath the forefoot to the heel.  He did not report flare-ups.  There was functional loss in the form of limiting running, sports, and prolonged walking.

The examiner noted pain on the use of both feet.  This pain was accentuated on use.  There was no pain on manipulation of the feet, and there was no indication of swelling on use.  There were no characteristic callouses.  The Veteran had no extreme tenderness of plantar surface on both feet.  He did have decreased longitudinal arch height in both feet.  There was no objective evidence of marked deformity.  There was also no marked pronation.  The weight-bearing line did not fall over or medial to the great toe.  The examiner also noted very large hallux valgus bilaterally which were not tender to the touch but did contribute to gait issues.  

The Veteran had no "inward" bowing of the Achilles tendon.  He also had no marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The Veteran did not have Morton's neuroma or metatarsalgia.  Pain in the Veteran's feet occurred after prolonged standing.  There was functional loss in both feet in the form of pain on weight-bearing, interference with standing, and lack of endurance.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when foot was used repeatedly over a period of time.  There was degenerative or traumatic arthritis documented in both feet.  The examiner noted the Veteran's flatfeet did not impact his ability to perform any type of occupational tasks.  

Throughout the appeal period, the Board finds that the Veteran's service-connected bilateral flatfeet more closely approximate moderate flatfeet compared to mild flatfeet, which warrants a 10 percent rating, but no higher.  As noted above, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  A noncompensable evaluation for bilateral flatfeet is warranted where a Veteran's symptoms are relieved by a built-up shoe or arch support, whereas a 10 percent rating is warranted when the weight-bearing line is over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet whether bilateral or unilateral.  In both of the Veteran's VA examination reports, it is noted that the Veteran has pain on use of his feet.  In his May 2013 examination, it was noted that such pain was not relieved by arch supports.  Additionally, the Veteran himself reported daily pain in his feet at his hearing before the Board.  Yet again in his April 2016 VA examination it was noted that the Veteran was using inserts, but that he still had pain in his feet.  While the Board notes the record does not show that the Veteran ever has had inward bowing of the tendo achillis, a weight-bearing line over or medial to the great toe, or pain on manipulation of the feet, a 10 percent rating is nonetheless warranted because of the pain upon standing and walking even with the use of inserts, as these symptoms more closely approximate the criteria for a 10 percent rating than a noncompensable rating.

The Board finds that a 10 percent rating is warranted, but not higher.  A higher initial rating for the Veteran's flatfeet is not warranted because at no time during the appeal period has the record shown evidence of marked deformity, pain on manipulation and use accentuated, or an indication of swelling on use.  Similarly, at no time have the Veteran's feet shown characteristic callosities.  Furthermore, the evidence has not shown marked pronation, extreme tenderness of the plantar surfaces, or marked inward displacement and severe spasm of the tendo achillis on manipulation.  As the preponderance of the evidence is against a higher initial rating, the benefit-of-the-doubt doctrine is not applicable, and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Left Knee Disability

The Veteran contends that his left knee disability may be related to service, or in the alternative, related on a secondary basis to his service-connected right knee or left ankle disability.

Direct Service Connection

A medical opinion for the Veteran's left knee claim was obtained in April 2016.  At this time, the Veteran was noted as having had a traumatic rupture of the left quadriceps and mild bilateral degenerative joint disease in both knees.  As such, the Board finds the Veteran has a present disability of the left knee at least in the form of a left quadriceps rupture or degenerative joint disease of the left knee.

As for in-service incurrence or injury, although the Board previously requested a direct nexus opinion, the Board finds that the record does not reflect such in-service injury.  Specifically, in his February 2013 claim, the Veteran simply noted bilateral knee pain.  When he received a VA examination for both knees in May 2013, the Veteran related an incident of falling on his right knee while playing basketball.  Notably, in this examination report with reference to medical history the examiner noted that "left knee is fine" and no diagnosis was provided.  The evidence also reveals a subsequent post-service work injury when falling down stairs delivering mail.  A worker's compensation claim was approved for the work injury.  

With consideration of the record before the Board, the Board finds that the Veteran incurred no in-service injury to his left knee.  Although the Veteran filed a service connection claim for the left knee at the time of discharge, there was no injury or even a current disability at that time or through the time period of the May 2013 VA examination.  As such, the analysis of service connection for a left knee disability on a direct basis need go no further because the evidence clearly shows a post-service intercurrent injury to the left knee.  Thus, entitlement to service connection on a direct basis is not warranted and the analysis will focus on secondary service connection.

Secondary Service Connection

As noted above, the Veteran has a present left knee disability in the form of a left quadriceps rupture and left knee degenerative joint disease.  The issue thus narrows to whether any left knee disability is proximately due to or aggravated by any of the Veteran's service-connected disabilities.  Here, the record reasonably raises a secondary service connection theory of entitlement based on the Veteran's service-connected right knee sprain, or his service-connected residuals of a left ankle fracture.  Specifically, in his September 2015 Board Hearing, the Veteran stated he believed his left knee was secondary to his right knee.  Likewise, in his May 2014 notice of disagreement, the Veteran sought service connection for his left knee "due to right knee & left ankle fracture."  

The Veteran related that a doctor told him that it was believed his left knee was a result of his right knee.  See September 2015 Board Hearing.  The Veteran submitted a knee disability benefits questionnaire in September 2015.  While detailing the extent of the Veteran's left quadriceps tendon rupture, this document did not offer an opinion as to the rupture's etiology other than to relate in the medical history section of the document that the Veteran was going down stairs and heard a pop and fell onto his knees.  Other private treatment records submitted with the questionnaire similarly relate the Veteran's left quadriceps rupture having been caused by a fall on stairs.  Thus, this evidence does not pertain to the possible relationship between a service-connected disability and the now present left knee disability.

A knee and lower leg disability benefits questionnaire submitted by the Veteran in August 2016.  In this document, a private physician described the Veteran's medical history in relation to his left knee.  The physician noted that the Veteran must compensate for his right knee injury and highlighted a subsequent overuse of left knee and ultimate quadriceps tendon rupture and repair.  

Pursuant to the February 2016 remand, the Board obtained a medical opinion in April 2016 as to whether the Veteran's left knee disability was proximately due to or aggravated by his service-connected right knee disability.  The examiner opined that the Veteran's right knee disability did not cause or worsen his left knee problem.  The examiner explained that some lay person and even doctors believed that due to an injury in one leg, a patient "favors" the other leg or limps causing undue stress or wear on the opposite leg, usually the knee.  However, the examiner explained that current review of medical literature showed no clear scientific basis or evidence for such reasoning.  The examiner went further to cite an article explaining that "an injury in one extremity rarely causes a major problem in the opposite or uninjured extremity."  After having earlier noted the Veteran's obesity, the examiner went on to relate that there was "plentiful evidence" in scientific literature for obesity's effect on the wear and tear of the knee joint as this joint bears two-thirds of a person's entire body weight.  The examiner stated that factoring in the thousands of steps a person takes each day and the weight on the Veteran's knee, it was "much more likely" that the current left knee degenerative joint disease was due to the Veteran's employment and weight, rather than any disturbance of gait associated with  his service-connected right knee.  The examiner went further to state that the logic associated with the rationale for the right knee also applied to the Veteran's service-connected left ankle, which the examiner also opined was less likely permanently aggravating or the direct source of the left knee degenerative joint disease.  Finally, as to the Veteran's left quadriceps rupture, the examiner stated that injury was traumatic in nature and a result of a fall the Veteran had experienced.

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's left quadriceps rupture or degenerative joint disease of the left knee are proximately due to or aggravated by his right knee sprain or residulas of his left ankle fracture.  The Board notes that a doctor may have indeed related to the Veteran that his left knee was caused by his service-connected right knee.  He is competent to report such.  However, medical evidence in the form of the September 2015 disability benefits questionnaire merely related his left quadriceps rupture as the result of a fall.

Similarly, the Board acknowledges the August 2016 disability benefits questionnaire.  To the extent that the medical history section of this document relates the Veteran's left quadriceps rupture to an overuse of his left knee as compensation for his service-connected right knee, the Board finds the April 2016 medical opinion more probative on the issue of causation or aggravation.  This is so because this medical opinion provided a thorough rationale for the opinion reached.  This opinion cited medical literature opining that there was no clear scientific basis for the notion that favoring an uninjured leg due to an injured leg, created undue stress or wear on the previously uninjured leg.  Rather, the examiner opined that the Veteran's left knee condition was more likely related to the Veteran's weight.  The same rationale was applied to opine that the Veteran's service-connected left ankle did proximately cause or aggravate his left knee disability.  In contrast the August 2016 statement provided little rationale, did not reference medical literature and did not discuss the history of the post-service injury.  Thus, it is not as persuasive and has less probative value.

As the preponderance of the evidence is against service connection on a secondary basis, the benefit-of-the-doubt doctrine is not applicable, and service connection for a left knee disability is not warranted..  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

An initial rating of 10 percent for GERD with gastritis and hiatal hernia is granted, subject to the law and regulations governing the payment of monetary benefits.

From September 8, 2015, a rating of 10 percent for residuals of a left ankle fracture is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial rating of 10 percent for bilateral pes planus is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for a left knee disability is denied.


REMAND

The claims remaining on appeal are Entitlement to an initial rating in excess of 10 percent for right knee sprain, entitlement to an initial compensable rating for residuals, left ankle fracture, prior to September 8, 2015, and in excess of 10 percent thereafter, as well as entitlement to a TDIU.

With regard to the claims for higher initial ratings for the right knee and left ankle disabilities, a new examination is needed for a medical opinion consistent with the United States Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Specifically, although VA examinations have been conducted to evaluate the severity of these conditions, those examinations do not reflect the range of motion testing listed in the final sentence of § 4.59 (or indicate that such testing was not necessary).  Id, at 169-170.  Thus, new examinations are needed.

The TDIU issue has been reasonably raised by the record.  Therefore, this issue will also be remanded for appropriate consideration.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a notice letter informing him of the evidence required to substantiate his claim for a TDIU.  He should also be sent and asked to complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

2.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected right knee and left ankle conditions. 

The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right knee and left ankle conditions. 

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

A complete rationale should be provided for any opinion reached.

3.  Finally, after undertaking any other necessary development, readjudicate the claims remaining on appeal, including the TDIU issue.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


